Citation Nr: 1616845	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  06-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  1  Entitlement to a rating in excess of 20 percent prior to January 31, 2011, and a rating in excess of 50 percent from January 31, 2011 to February 20, 2013, for bilateral sensorineural hearing loss.  

2.  Entitlement to an increased rating in excess of 50 percent for generalized anxiety disorder (GAD). 

3.  Entitlement to a total disability rating  based upon individual unemployability (TDIU) prior to February 20, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from December 1942 to January 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 and April 2013 rating decisions.  In the  March 2005 rating decision, the RO, inter alia, denied an increased rating in excess of 50 percent for GAD.  In May 2005, the Veteran filed a notice of disagreement (NOD) with the assigned 50 percent rating.  A statement of the case (SOC) was issued in November 2005 and the Veteran filed a substantive appeal (in a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2006.

In a December 2008 decision, the Board found the criteria for a rating in excess of 50 percent for GAD had not been met.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  In a December 2010  Memorandum Decision, the Court  vacated the December 2008 Board decision because it did not address the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court remanded the case to the Board for compliance with the action set forth in the Memorandum Decision. 

In May 2011, the Board remanded the GAD and TDIU claims  to the agency of original jurisdiction (AOJ) for further development.  The AOJ continued to deny the GAD claim remaining on appeal (as reflected in a March 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

In the April 2013 rating decision, the agency of original jurisdiction (AOJ)  granted a TDIU effective February 20, 2013 and increased the rating for the Veteran's service-connected bilateral sensorineural hearing loss from 20 percent to 80 percent, effective February 20, 2013 (the date of the February 2013 VA audiology examination).  In July 2013, the Veteran's attorney filed an NOD with regard to the assigned effective date for the 80 percent rating for hearing loss.  An SOC was issued in March 2015 and the Veteran's attorney filed a substantive appeal (in a statement in lieu a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.  An SSOC regarding the earlier effective date issue was issued in June 2015.

In July 2013, the Board remanded the higher rating and TDIU claims to the AOJ for further development.  After completing further action, the AOJ continued denial of these claims (as reflected in March 2015 and November SSOCs) and returned these matters to the Board for further appellate consideration.

By rating decision dated in March 2015, the RO increased the Veteran's rating for hearing loss to 50 percent, effective January 3, 2011 (the date of a VA audiology examination) but  continued an 80 percent rating effective February 20, 2013.

Initially, as the AOJ has assigned separate ratings for hearing loss for distinct periods of time during the appeal period, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")

With regard to the current characterization of the hearing loss and TDIU issues on appeal, while the Veteran's attorney has characterized the issues concerning hearing loss and TDIU as earlier effective date issues, given the RO's adjudication of these claims as evaluation claims, and,  for additional reasons addressed below,  the Board has recharacterized the hearing loss and TDIU claims as reflected on the title page. 

This appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Board's decision addressing the claim for higher ratings for bilateral sensorineural hearing loss s set forth below.  The remaining matters on appeal are addressed in the remand following the order; these matters being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided below have been accomplished. 

2.  In a July 2004 rating decision, the RO granted the Veteran's claim for service connection for bilateral sensorineural hearing loss and assigned an initial 20 percent rating.  Although a July 2004 letter to the Veteran provided notice of the July 2004 decision, and of his appellate rights, the Veteran did not appeal the rating decision. 

3.  The Veteran submitted a claim for an increased rating for bilateral hearing loss on October 27, 2004.

4.  In a March 2005 rating decision, the RO continued a 20 percent disability rating for the Veteran's bilateral sensorineural hearing loss.  

5.  While the Veteran did not appeal the March 2005 decision pertaining to hearing loss, the RO failed to provide a directly responsive determination as to whether  November 2005 VA audiology examination constituted new and material evidence and the October 27, 2004 claim for a higher initial rating remains pending.

6.  In connection with the Veteran's appeal for a TDIU, he was afforded a VA audiological examination in February 2013 and, in an April 2013 rating decision, the RO increased the Veteran's disability rating for bilateral sensorineural hearing loss from 20 percent to 80 percent effective February 20, 2013 (the date of the February 2013 VA audiological examination).

7.  In a July 2013 NOD, the Veteran's representative requested a rating in excess of 20 percent for the Veteran's service-connected bilateral sensorineural hearing loss prior to February 20, 2013.

8.  By rating decision dated in March 2015, the RO increased the Veteran's rating  for hearing loss to 50 percent, effective January 3, 2011 (the date of a VA audiology  evaluation) and continued an 80 percent rating effective February 20, 2013.

9.  From October 27, 2004 to January 2, 2011, audiometric testing revealed no worse than Level IV in the right ear and Level VII in the left ear; and from January 3, 2011 to February 19, 2013 audiometric testing revealed no worse than Level IX hearing in the right ear and Level XI hearing in the left ear.

10.  Although the Veteran has generally complained of hearing difficulties, there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his bilateral hearing loss been raised.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent rating for bilateral hearing loss for the period from October 27, 2004 to January 2, 2011, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a rating in excess of 50 percent for bilateral hearing loss for the period from January 3, 2011 to February 19, 2013, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, DC 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Characterization of Claims on Appeal

Historically, in a July 2004 rating decision, the RO granted the Veteran's claim for service connection for bilateral sensorineural hearing loss and assigned an initial 20 percent rating.  This 20 percent rating was continued by rating decision dated in March 2005.  Although the Veteran was apprised of his appellate rights, he did not appeal the decisions regarding hearing loss stemming from either the July 2004 or March 2005 rating decisions.

In connection with the Veteran's claim for a TDIU, the Veteran was afforded a VA audiology examination in February 2013.  In an April 2013 rating decision, the RO increased the Veteran's disability rating for bilateral sensorineural hearing loss from 20 percent to 80 percent, effective February 20, 2013 (the date of the February 2013 VA audiology examination). 

In his July 2013 NOD, the Veteran's attorney requested a rating in excess of 20 percent for the Veteran's service-connected bilateral sensorineural hearing loss prior to February 20, 2013.

As reflected in a March 2015 rating decision, the RO reviewed the reports of VA audiology examinations since the Veteran's May 2004 VA audiology examination (specifically, November 2005 and January 2011 audiology examinations) and increased the Veteran's rating for hearing loss to 50 percent, effective January 3, 2011 (the date of the January 2011 audiology examination), and continued an 80 percent rating from February 20, 2013.

As noted above, in a July 2004 rating decision, the RO awarded service connection for bilateral sensorineural hearing loss and assigned an initial 20 percent rating effective March 19, 2004.  Subsequently, on October 27, 2004, the Veteran requested an increased rating for his service-connected hearing loss and, by rating decision dated in March 2005, the RO continued a 20 percent rating for hearing loss.  Although the Veteran was notified of the RO's March 2005 decision and his appellate rights, he did not initiate a timely appeal with respect to the decision concerning hearing loss.  Hence, unless an exception to finality applies, the rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see 38 C.F.R. § 3.156(b).  VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Mitchell, 27 Vet. App. at 437-38.

In this case, while the March 2005 rating decision appears to be final, pursuant to Mitchell, it is not final under the provisions of 38 U.S.C.A. § 3.156(b).  Specifically, the claims file includes November 2005 VA audiometric results and, even though such record was not added to the electronic file until 2014, VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468.

Since the RO failed to provide a "directly responsive" determination as to whether the November 2005 VA audiometric testing results constitutes new and material evidence relating to the October 2004 claim for increase, the underlying claim remains pending.  Mitchell, 27 Vet. App. at 437-38.  As such, the Veteran's most recent claim of entitlement to an increased rating for bilateral hearing loss was received by VA on October 27, 2004 and the claim is more appropriately characterized as a claim for a higher rating rather than a claim for an earlier effective date.

As for the Veteran's claim for a TDIU, in the July 2013 Board remand it was noted that entitlement to a TDIU was granted, effective February 20,2013.  However, the Rice TDIU claim before the Board is deemed to have been filed as a component of the claim for an increased rating for GAD in October 2004.  Therefore, since the RO determined that the Veteran was not found to be unemployable until February 20, 2013, the issue of entitlement to a TDIU prior to February 20, 2013 is still before the Board and in appellate status.  As such, the TDIU claim is also more appropriately characterized as a claim for a TDIU prior to February 20, 2013 rather than a claim for an earlier effective date for a TDIU.

II. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

The Veteran filed his increased rating claim for bilateral hearing loss in October 2004.  The AOJ provided the Veteran a fully compliant, pre-adjudicatory letter in November 2004 explaining what information and evidence was needed to substantiate the increased rating claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

Regarding the Dingess/Hartman notice requirements, the RO included the rating criteria for higher ratings for hearing loss in the June 2015 SSOC.  While the June 2015 SSOC was originally returned as undeliverable, it was resent to the Veteran's correct address in October 2015.  While the Veteran's case was not readjudciated after the reissuance of the June 2015 SSOC in October 2015, the timing error is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  As the Board's decision herein denies the claim for a higher rating for hearing loss, no disability rating or effective date is being, or is to be, assigned; thus, there is no possibility of prejudice to the Veteran under the requirements of Dingess/Hartman.

Furthermore, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, and VA treatment records.  While the Veteran wrote in August 2006 correspondence that he had been unemployed since 1983 and was in receipt of Social Security disability benefits due to his psychiatric problems and such records have not been obtained, such records would not be pertinent to the Veteran's bilateral hearing loss claim.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations (as requested by the Board in its May 2011 and July 2013 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been obtained and, significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal is the various written statements provided by the Veteran and his attorney.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims decided below, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


III. Higher Ratings

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for hearing loss, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.

The Veteran generally contends that the severity of his bilateral hearing loss warrants higher rating(s).  However, considering the pertinent evidence in light of the above, the Board finds that the claims for higher ratings for bilateral hearing loss must be denied.

Evidence relevant to the severity of the Veteran's hearing loss from October 27, 2003 to February 19, 2013 includes VA audiometric testing results dated in May 2004, December 2004, November 2005, and January 2011.

On audiometric testing in May 2004, pure tone thresholds, in decibels, were as follows:

Pure tone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45 dB
60 dB
65 dB
65 dB
Left Ear
65 dB
65 dB
70 dB
80 dB

Pure tone Threshold Average
Right Ear
59 dB
Left Ear
70 dB

Significantly, the May 2004 VA examiner indicated that speech recognition scores should not be used.  As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was demonstrated, Table VIA is for application, and the May 2004 audiometric results reveal that the Veteran's hearing loss was manifested to Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear under Table VIA.  38 C.F.R. § 4.85(f).  Under Table VII, Level IV hearing acuity in the better ear and Level VI hearing acuity in the poorer ear warrants the assignment of a 20 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the May 2004 audiometric results support a 20 percent rating for bilateral hearing loss in accordance with controlling legal provisions.  See Lendenman, supra.

On audiometric testing in December 2004, pure tone thresholds, in decibels, were as follows:

Pure tone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45 dB
60 dB
60 dB
55 dB
Left Ear
65 dB
70 dB
70 dB
80 dB

Pure tone Threshold Average
Right Ear
55 dB
Left Ear
71 dB

Speech Recognition
Right Ear
76%
Left Ear
62%

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated for the right ear, Table VI is for application, and the December 2004 audiometric results reveal that the Veteran's hearing loss was manifested to Level IV hearing acuity in the right ear under Table VI.  38 C.F.R. § 4.85(f).  As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was demonstrated for the left ear, Table VIA is for application, and the December 2004 audiometric results reveal that the Veteran's hearing loss was manifested to Level VI hearing acuity in the left ear under Table VIA.  38 C.F.R. § 4.85(f).  Under Table VII, Level IV hearing acuity in the better ear and Level VI hearing acuity in the poorer ear warrants the assignment of a 20 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the May 2004 audiometric results support a 20 percent rating for bilateral hearing loss in accordance with controlling legal provisions.  See Lendenman, supra.


On November 2005 audiometric testing, pure tone thresholds, in decibels, were as follows:

Pure tone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50 dB
65 dB
60 dB
60 dB
Left Ear
65 dB
75 dB
75 dB
80 dB

Pure tone Threshold Average
Right Ear
59 dB
Left Ear
74 dB

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was demonstrated, Table VIA is for application, and the November 2005 audiometric results reveal that the Veteran's hearing loss was manifested to Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear under Table VIA.  38 C.F.R. § 4.85(f).  Under Table VII, Level IV hearing acuity in the better ear and Level VI hearing acuity in the poorer ear warrants the assignment of a 20 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the November 2005 audiometric results support a 20 percent rating for bilateral hearing loss in accordance with controlling legal provisions.  See Lendenman, supra.

On January 2011 audiometric testing, pure tone thresholds, in decibels, were as follows:

Pure tone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
65 dB
70 dB
75 dB
80 dB
Left Ear
70 dB
85 dB
85 dB
100 dB

Pure tone Threshold Average
Right Ear
73 dB
Left Ear
85 dB

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was demonstrated, either Table VI or VIA is for application, and the January 2011 audiometric results reveal that the Veteran's hearing loss was manifested to Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear under Table VIA.  38 C.F.R. § 4.85(f).  Under Table VII, Level VI hearing acuity in the better ear and Level VIII hearing acuity in the poorer ear warrants the assignment of a 40 percent rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the January 2011 audiometric results support a 40 rating for November 2005 audiometric results reveal that the Veteran's hearing loss was manifested to Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear under Table VIA.  38 C.F.R. § 4.85(f). bilateral hearing loss in accordance with controlling legal provisions.  See Lendenman, supra.
	
In view of the above, the Board finds that the Veteran is entitled to a 20 percent schedular rating prior to January 3, 2011 and a 50 percent schedular rating from January 3, 2011 to February 19, 2013, as is currently assigned.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  In addition, the Board notes the Veteran's argument that the severity of his symptoms warrant a higher rating.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board notes that neither the November 2005 nor the January 2011 audiometric evaluations addressed the functional effects of the Veteran's bilateral hearing loss.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for bilateral loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  There is also no evidence of repeated treatment or hospitalization for bilateral hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing loss. 
Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss (appropriately rated as a single disability) and the Veteran is separately service connected for tinnitus.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


For all the foregoing reasons, the Board finds that, there is no basis for further staged rating for the Veteran's bilateral hearing loss, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 20 percent for bilateral hearing loss prior to January 3, 2011, is denied.

A rating in excess of 50 percent for bilateral hearing loss, from January 3, 2011 to February 19, 2013, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action in connection with the remaining claims on appeal is warranted.
	

With regard to the evaluation of GAD and entitlement to a TDIU prior to February 20, 2013, the Board notes that the case was previously remanded in July 2013 for a medical opinion to determine the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment prior to February 2013 and whether, in the examiner's opinion, the service-connected disabilities alone, or in the aggregate, are of such severity to result in unemployability during the stated time period.  

Pursuant to the July 2013 Board remand, a medical opinion was obtained in July 2015.  Significantly, the examiner reviewed VA medical records dated from October 2004 to February 2013 and opined that the Veteran's service-connected disabilities did not prevent gainful employment during the period in question.  Specifically, the July 2015 VA examiner noted that the Veteran appeared to be functioning adequately from a psychological and physical standpoint and that the Veteran was in no way unemployable on a full time basis until his nonservice- connected dementia progressed.  It was noted that the Veteran was engaging in
regular activities of retirement and that his service-connected condition either alone or in aggregate were not of such severity that they would have prevented gainful employment for the period in question.  

Unfortunately, the July 2015 VA opinion does not reflect consideration of  very important evidence regarding the Veteran's employment history.  As above, the Veteran has been unemployed since 1983 and has been in receipt of Social Security disability benefits due to psychiatric problems.  In the report of a  December 1987 VA psychiatric evaluation, it was noted that the Veteran was employed as an insurance agent from 1958 to 1980 as an insurance agent and had been unemployed since 1980 due to "profound anxiety and inability to function."  Specifically, it was noted that the Veteran had a "poor ability to relate to people and verbally explosive behavior."  Also, in the report of a May 2006 private psychiatric evaluation, . W.G.F. noted that, since the loss of his wife in February 1999, the Veteran had become more isolated, withdrawn and detached.  He lived alone and interacted almost exclusively with his children, except for participating minimally in the Italian-American Club and the Knights of Columbus.  Most importantly, a March 2011 private vocational assessment from E.J.C. notes review of the entire claims file and provides an opinion that the Veteran's general anxiety condition has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least March 2003 but, more likely, affected his ability to do so in the preceding years as evidence by his receiving disability in 1980.  Hence, further opinion-based on full consideration of the evidence of record-to include that cited above-is needed to resolve the TDIU claim.

The Board now acknowledges that that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10 ; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), a retrospective opinion as to the functional effects of the Veteran's GAD prior to February 20. 2013 would be helpful in resolving the remaining claim for a TDIU during this time frame.  
Hence, the AOJ should arrange to obtain such an opinion from a VA psychiatrist or psychologist.  the Board points out as the February 2013 and April 2014 VA examiner's determined that the impairment attributable to the Veteran's nonservice-connected dementia and service-connected GAD cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected GAD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Prior to undertaking the above-requested development, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file  pertinent treatment records (which may well reflect evidence pertinent to both remaining claims).

As for VA records, a review of the claims file reveals VA treatment records dated through April 2014, but that there are no VA treatment records after that date.  As such, on remand, the AOJ should obtain any outstanding VA treatment records dated since April 2014.  

Additionally, evidence of record indicates that the Veteran is in receipt of Social Security disability benefits.  Specifically, in August 2006 correspondence, the Veteran wrote that he had been unemployed since 1983 and was in receipt of Social Security disability benefits due to his psychiatric problems.  However, neither a decision nor medical records underlying such an award are on file.  While Social Security Administration (SSA) determinations are not binding on the Board, such records are potentially important to the Veteran's current claims before the Board, in that they may provide a basis for entitlement to an increased rating for GAD or an earlier effective date for a TDIU.  On remand, the complete medical and administrative records related to any application for SSA disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 


The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. Adjudication of the claims should include consideration of all pertinent evidence, to particularly include all evidence associated with the claims file since the last adjudication in the June 2015 SSOC.  
	
Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran records dated since April 2014, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Obtain from SSA a copy of any decision regarding the Veteran's claims for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion, by a VA by a psychiatrist or psychologist (or a by a psychiatrist or psychologist contracted by VA), regarding the  Veteran's GAD.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions with respect to the time frame in question. 

Bases on review of the record, the examiner is asked to render a retrospective opinion addressing the functional effects of the Veteran's service-connected GAD from October 27, 2003 (one prior to the filing of a claim for increased rating ) to February 20, 2013.  

Specifically, for the period in question, the examiner should fully describe functional effects of the disability on the Veteran's ability perform the mental acts required for  employment.

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any such limitation on employment is likely  permanent. 

In addressing the above ,the examiner must consider and discuss all pertinent  medical evidence and lay assertions pertinent to the period in question, to include the following:  

(a) any records regarding the Veteran's award of SSA disability benefits in the early 1980s.

(b) the report of a December 1987 VA psychiatric examination in which it is noted that the Veteran was employed as an insurance agent from 1958 to 1980 as an insurance agent and had been unemployed since 1980 due to "profound anxiety and inability to function" and that the Veteran had a "poor ability to relate to people and verbally explosive behavior";

(c) the report of a May 2006 private psychiatric examination in which  Dr. W.G.F. noted that, since the loss of his wife in February 1999, the Veteran had become more isolated, withdrawn and detached.  He lived alone and interacted almost exclusively with his children, except for participating minimally in the Italian-American Club and the Knights of Columbus; 

(d) the report of a March 2011 private vocational assessment from E.J.C. noting review of the entire claims file with an opinion that the Veteran's general anxiety condition has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least March 2003 but, more likely, affected his ability to do so in the preceding years as evidence by his receiving disability in 1980; 

(e) the February 2013 and April 2014 VA psychiatric examination reports noting that it was not possible to differentiate the Veteran's GAD symptoms from his dementia symptoms and that the Veteran's combined psychiatric disabilities resulted in total social and occupational impairment; and 

(f) statements from the Veteran and his attorney throughout the course of this appeal that the Veteran's GAD has resulted in total occupational and social impairment since 1980.

The examiner should also indicate whether the record reflects any change(s) in the severity of the Veteran's GAD during the period in question; and if so, the approximate date(s) of any such change(s), and the level of severity of the disability on each such date.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication, to include all VA records dated since April 2014 ) and legal authority (to include, with respect to the higher rating claim, whether staged rating is appropriate; and, with respect to the TDIU claim,, whether referral for extra-schedular consideration is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC which includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this remand s to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


